PD-1543-15                                                     PD-1543-15
                                                                           COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                         Transmitted 11/24/2015 3:53:11 PM
                                                                          Accepted 11/25/2015 11:22:19 AM
                                                                                            ABEL ACOSTA
                                  IN THE                                                            CLERK
                        COURT OF CRIMINAL APPEALS

ERIC BLEDSOE,                           §
     APPELLANT                          §
V.                                      §          NO.               _
                                        §
THE STATE OF TEXAS,                     §
     APPELLEE                           §

                  APPELLANT’S MOTION TO EXTEND TIME
                  TO FILE PETITION FOR DISCRETIONARY
                                 REVIEW

      COMES NOW Eric Bledsoe, by and through Barry G. Johnson, his attorney

of record, and files this motion to extend the time for thirty days to file a petition

for discretionary review.

                                            I.

      The court of appeals below is the Court of Appeals for the Second Court of

Appeals District. The style and number of the cases in the Fort Worth Court is

Bledsoel v. State, No. 02-14-00450-CR.

                                            II.

      On October 29, the Fort Worth Court issued an opinion affirming the trial

court’s judgment. See Bledsoe v. State, No. 02-14-00450-CR, (Tex. App.—Fort

Worth October 29, 2015). Appellant did not file a motion for rehearing.




       November 25, 2015
                                          III.

      The current deadline for filing the petition for discretionary review is

November 28, 2015. Appellant now requests an extension of 33 days – until

December 31, 2015 – to file the State’s petition. Appellant has not previously

requested an extension of time to file a petition for review in this case.

                                          IV.

      This extension is not for the purposes of delay, but rather so that

undersigned counsel may adequately set forth the Appellant’s position in its

grounds for review. The undersigned has been working on this PDR, on a reply

brief to this court in Isbell v. State, No. PD-0469-15 through -0472-15, as well as

carrying a trial docket of civil and criminal cases.

      Wherefore, Appellant prays that the Court grant an extension of 33 days to

December 31, 2015, for filing Appellant’s petition for discretionary review.




                                           2
                                    Respectfully submitted,

                                    Respectfully submitted,

                                    BARRY G. JOHNSON

                                    /s/ Barry G. Johnson
                                    BARRY G. JOHNSON
                                    2821 E. Lancaster
                                    Fort Worth, Texas 76103
                                    (817) 531-9665
                                    FAX (817) 534-9888
                                    State Bar No. 10683000
                                     barrygj@aol.com




                                          /s/ Barry G. Johnson
                                          BARRY G. JOHNSON




                        CERTIFICATE OF SERVICE

     A copy of the State's Motion to Extend Time to File Petition for

Discretionary Review has been e-served to opposing counsel, the Hon. D e b r a

Windsor, om November 24, 2015.



                                          /s/ Barry Gt. Johnson
                                          BARRY G. JOHNSON

                                      3